EXHIBIT 10(d)

[United Rentals, Inc. Letterhead]

July 2, 2007

Roger E. Schwed

225 West 106th Street

New York, NY 10025

Dear Roger:

As you know, United Rentals, Inc. (the “Company”), acting through the
Compensation Committee of its Board of Directors (the “Committee”), has agreed
to provide you with the retention benefit described below.

1. Eligibility for Retention Benefit. Provided you remain continuously employed
by the Company until the Closing Date of the Change of Control, you shall become
entitled to receive the Retention Benefit (as defined and in the manner
specified below). Notwithstanding the foregoing, you shall also become entitled
to receive the Retention Benefit if your employment with the Company is
terminated prior to the Closing Date as the result of your death or Disability,
by you for Good Reason or by the Company without Cause (as such terms are
defined in your Employment Agreement)

2. Amount of Retention Benefit. The total Retention Benefit shall equal
$325,000, subject to applicable withholdings. One-half of the Retention Benefit
shall be paid on the Closing Date and one-half will be paid six-months after the
Closing Date (without regard to whether you are still employed at that time by
the Company).

3. Definitions. For purposes of this Agreement, the “Closing Date” shall be the
date a Change of Control occurs. A “Change of Control” shall be deemed to have
occurred if: (i) Any “person” is or becomes a “beneficial owner” (as defined in
Rule 13d-3 under the Securities Exchange Act of 1934 (the “Act”)) directly or
indirectly, of securities of the Company representing more than 50% of the total
voting power represented by then outstanding voting securities of the Company,
or (ii) there shall be consummated a merger of the Company, the sale or
disposition by the Company of all or substantially all of its assets within a
12-month period, or any other business combination of the Company with any other
corporation, but not including any merger or business combination of the Company
with any other corporation which would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least 50% of the total voting power represented by the
voting securities of the Company or such surviving entity outstanding
immediately after such merger or business combination. The term “persons” is
defined in Section 13(d) of the Act, except that the term “person” shall not
include (1) any person or an Affiliate of such person who as of the date of this
Agreement owns 10% or more of the total voting power represented by the
outstanding voting securities of the Company; and (2) a trustee or other
fiduciary holding securities under any employee benefit plan of the Company or a
corporation which is owned directly or indirectly by the stockholders of the
Company in substantially the same percentage as their ownership in the Company.
An “Affiliate” of a person is a person that controls, is controlled by, or is
under common control with such person

4. Breach . You understand and agree that the Retention Benefit constitutes
additional consideration for, and is contingent upon, your continued observance
of any obligations in your Employment Agreement. Accordingly, if the Company
reasonably determines prior to the Closing Date that you have breached any such
obligations, or terminates your employment for Cause, the Company shall be
entitled, in addition to its other common law and statutory remedies, to
withhold any Retention Benefit payments.



--------------------------------------------------------------------------------

5. Modification. No changes, modifications or amendments may be made to this
Agreement without the written approval of both you and the Committee.

6. Other Benefit Provisions. The Retention Benefit is intended to be in addition
to any other benefits you may currently be entitled to, whether under your
Employment Agreement or otherwise, and in no way shall be interpreted as
reducing or taking away any benefits you are legally entitled to receive.

7. Interpretation. This Agreement shall be interpreted and enforced pursuant to
the laws of the State of Delaware. Prior to the Closing Date, the Committee
shall be empowered to make all determinations or interpretations contemplated
under this Agreement, which determinations and interpretations shall, if made in
good faith, be binding and conclusive on you and the Company. All disputes shall
be resolved (and after the Closing Date, all determinations or interpretations
shall be made) by binding arbitration as provided in your Employment Agreement.

Please indicate your agreement to the foregoing by executing this Agreement
where indicated below.

 

United Rentals, Inc. By:  

/s/ Craig A. Pintoff

  Craig A. Pintoff Title:   VP – Human Resources

Agreed and acknowledged as of this 2nd day of July, 2007.

 

/s/ Roger E. Schwed

Roger E. Schwed

 

2